HOLLAND, District Judge.
In this case the importation from Cuba was entered for consumption at the port of Philadelphia between April 10, 1903, and December 17, 1903. The appellant claimed a reduction in duties of 20 per cent, because of the fact that these goods had been imported from Cuba, but the board held that they were not entitled to this reduction on the ground that the Cuban treaty did not take effect until December 17, 1903, when it was proclaimed by the President, *144thus overruling the importers’ claim that it went into effect April 10; 1903, the tenth day after ratifications were exchanged. The Supreme Court has, however, recently decided that the treaty went into effect December 27, 1903. The Dalton Company is therefore not entitled to the reduction claimed. U. S. v. American Refining Co., 202 U. S. 563, 26 Sup. Ct. 717, 50 L. Ed. 1149; Franklin Sugar Refining Co. v. U. S., .202 U. S. 580, 26 Sup. Ct. 720, 50 L. Ed. 1153.
The -appeal is therefore dismissed.